UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIE HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cr-00061-JFM-1)


Submitted:   November 5, 2010             Decided:   November 19, 2010


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nakie Harris, Appellant Pro Se.   Albert David Copperthite, Allen
F.   Loucks,  Assistant  United   States   Attorneys,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nakie        Harris    seeks    to    appeal    the    district         court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial       showing       of     the   denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537     U.S.   322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Harris has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We also deny Harris’s pending motion to seal the

record.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in    the    materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3